Citation Nr: 0033257	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-17 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the cervical spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to October 
1988.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In its July 2000 written informal brief, the veteran's 
representative submitted a notice of disagreement with the 
RO's May 1999 denial of service connection for a low back 
disability.  This issue is referred to the RO for appropriate 
initial action.


REMAND

During the pendency of the appellant's appeal but after the 
case was remanded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Although the veteran underwent a VA orthopedic examination in 
August 1998, it is unclear whether the examiner reviewed the 
claims file.  It is clear that the examiner did not have 
access to a report of an earlier, March 1998 VA magnetic 
resonance imaging (MRI) study of the veteran's cervical 
spine.  At the time of a March 1999 examination, the claims 
file again was not made available for the examiner to review.

Additionally, the veteran has testified that he has muscle 
spasms in his neck and neurological symptoms in both arms as 
a result of his cervical spine disability.  At the time of 
the hearing in November 1999, he stated he was being seen 
about every 6 months, but he was going every 30 days because 
he was taking a controlled drug that had to be reissued.  No 
recent reports regarding these visits are of record.  
Relevant records created by VA prior to a Board decision are 
considered to be constructively a part of the record on 
appeal, and the Board is obligated to obtain such records 
prior to rendering a decision.  Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

His cervical spine disability is currently evaluated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for 
intervertebral disc syndrome.  This rating encompasses both 
orthopedic and neurological symptoms.  The Board is of the 
opinion that the veteran should be provided another 
orthopedic examination with adequate assessment of functional 
limitation as a result of pain or painful motion, to include 
functional loss during flare-ups (See DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and a neurological examination to assess his 
associated neurological symptoms.  The U.S. Court of Appeals 
for Veterans Claims has held that, under 38 U.S.C.A. 
§ 5107(a) (West 1991), VA's duty to assist a veteran in 
obtaining and developing available facts and evidence to 
support a claim includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain all treatment 
records for the veteran from VA Medical 
Center in Fort Wayne and Indianapolis, 
Indiana, dated from January 1999 to the 
present.

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claim.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran which have not been previously 
secured.  

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

4.  After the above development has been 
completed to the extent possible, the RO 
should schedule the veteran for VA 
examinations by an orthopedist and 
neurologist in order to determine the 
nature and current extent of his service-
connected cervical spine disability.  The 
claims folder and a separate copy of this 
remand must be made available to the 
examiners for review prior to the 
examination.  All indicated tests, 
studies and X-rays should be performed.  
The examiners should set forth all 
objective findings regarding the cervical 
spine disability, including complete 
range of motion measurements.  The 
orthopedist should be requested to 
identify any objective evidence of pain, 
painful motion, or functional loss due to 
pain as a result of the veteran's 
cervical spine disability.  The extent of 
any weakened movement, excess 
fatigability or incoordination associated 
with the cervical spine disability should 
be specifically assessed.  The 
orthopedist should also express an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
limitation of motion during flare-ups.  
If not feasible, the examiner should so 
state.  The neurologist should discuss 
any neurologically based disability, to 
include distorted sensation in the upper 
extremities, muscle spasms, atrophy, pain 
or decreased reflexes.

Prior to the examinations, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examinations in order that he may 
make an informed decision regarding his 
participation in said examinations.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
readjudicate the claim.

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. O'BRIEN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



